 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8    Jessica Caballero,                          )    No. CV-17-02321-PHX-SPL
                                                  )
 9                                                )
                           Plaintiff,             )    ORDER
10    vs.                                         )
                                                  )
11                                                )
      HealthTech Resources Inc.,                  )
12                                                )
                           Defendant.             )
13                                                )
                                                  )
14
15          On February 20, 2017, Plaintiff brought a complaint in the United States District
16   Court for the Western District of Pennsylvania for violations of the Fair Labor Standards
17   Act of 1938 (“FLSA”) and the Pennsylvania Minimum Wage Act of 1968 (“PMWA”).
18   (Doc. 1.) On July 7, 2017, the case was transferred to this Court. (Doc. 32.) The parties
19   have notified the Court that they have reached a final settlement that resolves this action
20   and have filed a joint motion requesting that the Court approve their settlement agreement.
21   See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982); Seminiano
22   v. Xyris Enter., Inc., 602 Fed. App’x. 682, 683 (9th Cir. 2015). Having considered the
23   parties’ filings, and finding that the settlement agreement represents a fair and reasonable
24   resolution of a bona fide dispute under the FLSA,
25          IT IS ORDERED:
26          1.   That the parties’ Joint Motion to Approve Settlement Agreement and Award
27   of Attorneys’ Fees and Costs (Doc. 77) is granted;
28
 1         2.   That the Court approves the parties’ Settlement Agreement (Doc. 77, Ex. 1),
 2   including the approval of the cy pres recipient, Community Legal Services;
 3         3.   That the request by Plaintiff’s attorney for its fees and for reimbursement of
 4   costs and expenses in the amount of $55,000,
 5         4.    pursuant to 29 U.S.C. § 216(b), is approved;
 6         5.   That the request of a $2500 service award to Plaintiff Caballero is approved;
 7         6.   That this action is dismissed with prejudice; and
 8         7.   That the Clerk of Court shall terminate this case accordingly.
 9              Dated this 15th day of October, 2018.
10
11
                                                    Honorable Steven P. Logan
12                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
